DETAILED ACTION
Response to Amendment
The Amendment filed October 11, 2021 has been entered. Claims 1 – 20 are pending in the application with claims 1 – 10 and 17 – 20 being withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5,358,387 – herein after Suzuki) in view of Crum et al. (US 2019/0293070 – herein after Crum), John Mikulasek (US 2,475,247 – herein after John) and evidenced by Ishii et al. (US 2019/0353162 – herein after Ishii).
In reference to claim 11, Suzuki teaches a co-rotating scroll device (in fig. 1) comprising: 
a housing (formed by 8, 9); 
a first scroll (1) rotatably mounted (col. 2, lines 27-31) within the housing and having a first axis of rotation (axis of boss 8a, as per disclosure in col. 2, lines 32-37) and a first involute (1b; involute spiral/scroll wrap of 1); 
a second scroll (2) rotatably mounted (col. 2, lines 27-31) within the housing and having a second axis of rotation (axis of boss 9a, disclosure in col. 2, lines 32-37) and a second involute (2b; involute spiral/scroll wrap of 2), the second 
a motor (see col. 2, lines 53-58); and 
a drive shaft (5) having a third axis of rotation (in horizontal direction) distant from the first axis of rotation and the second axis of rotation (as seen in fig. 1), the drive shaft configured to transmit torque from the motor to each of the first scroll and the second scroll (see col. 2, lines 53-58).
Suzuki remains silent on a first tip seal disposed on at least a portion of an edge of the first involute; and a second tip seal disposed on at least a portion of an edge of the second involute.
However, Crum teaches a scroll compressor, comprising: a first tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the first involute (see ¶17: involute of one of the scrolls 21, 23); and a second tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the second involute (see ¶17: involute of other of the scrolls 21, 23).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide tip seals as taught by Crum on first and second involutes in the scroll device of Suzuki for the purpose of sealing the compression chamber in the scroll device, as evidenced by Ishii
Suzuki also remains silent on the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation.
However, John teaches the co-rotating scroll device, comprising (in figs. 5-7 and col. 6, lines 42-69): 
a housing (formed by 90, 91); 
a first scroll (94+95) rotatably mounted within the housing and having a first axis of rotation (axis c of gear 92; gear 92 rotates asserted scroll 94+95) and a first involute (involute spiral/scroll wrap of 94, 95); 
a second scroll (96+97) rotatably mounted within the housing and having a second axis of rotation (axis d of gear 93; gear 93 rotates asserted scroll 96+97) and a second involute (involute spiral/scroll wrap of 96, 97), the second axis of rotation (axis d of gear 93) offset from the first axis of rotation (in view of disclosure in col. 7, lines 38-42); and 
a drive shaft (98) having a third axis of rotation
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation in the scroll device of Suzuki using the teaching of John because such an arrangement of the components in the scroll device helps reducing the vibration in the scroll device, as recognized by John (col. 6, lines 70-75 and col. 7, lines 1-5).
In reference to claim 13, Suzuki teaches the co-rotating scroll device, wherein (see col. 2, lines 53-58) the drive shaft (5) transmits torque to each of the first scroll and the second scroll via a plurality of belts (6, 7) and pulleys (3, 4).
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over John Mikulasek (US 2,475,247 – herein after John) in view of Crum et al. (US 2019/0293070 – herein after Crum), Morishita, Etsuo (US 4,515,539 – herein after Morishita) and evidenced by Ishii et al. (US 2019/0353162 – herein after Ishii).
In reference to claim 11, John teaches the co-rotating scroll device, comprising (in figs. 5-7 and col. 6, lines 42-69): 
a housing (formed by 90, 91); 
a first scroll (94+95) rotatably mounted within the housing and having a first axis of rotation (axis c of gear 92; gear 92 rotates asserted scroll 94+95) and a first involute (involute spiral/scroll wrap of 94, 95); 
a second scroll (96+97) rotatably mounted within the housing and having a second axis of rotation (axis d of gear 93; gear 93 rotates asserted scroll 96+97) and a second involute (involute spiral/scroll wrap of 96, 97), the second axis of 
a power means (inherent: there would be some sort of means present to rotate the drive shaft 98 as per disclosure in col. 4, lines 56-58: drive shaft 98 in fig. 6 is equivalent to the shaft 41 shown in the embodiment of fig. 2); and 
a drive shaft (98) having a third axis of rotation (in vertical direction, in fig. 6) equidistant from the first axis of rotation (axis c) and the second axis of rotation (axis d) [fig. 7 which shows first axis c and second axis d is a sectional view taken along lines 7—7 in fig. 5, thus in fig. 6 the axis c and axis d are in vertical direction but offset in a direction that is into and out of the page; therefore making the third axis (in vertical direction as well in fig. 6) of drive shaft 98 equidistance from the first and second axis], the drive shaft (98) configured to transmit torque from the motor to each of the first scroll and the second scroll (see col. 6, lines 50-58).
John remains silent on a first tip seal disposed on at least a portion of an edge of the first involute; and a second tip seal disposed on at least a portion of an edge of the second involute.
However, Crum teaches a scroll compressor, comprising: a first tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the first involute (see ¶17: involute of one of the scrolls 21, 23); and a second tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the second involute (see ¶17: involute of other of the scrolls 21, 23).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide tip seals as Crum on first and second involutes in the scroll device of John for the purpose of sealing the compression chamber in the scroll device, as evidenced by Ishii (see ¶2). Doing so would prevent the leakage of the compressed fluid from the compression chamber towards the inlet, thus enhancing the performance of the scroll device.
John also remains silent on the power means being a motor.
However, Morishita teaches a motor (13) being coupled via a coupling (12) to the scroll device in order to operate the scroll device (as seen in fig. 2).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic source of power in the co-rotating scroll device of John that drives the drive shaft (98) with the power source in the form of a motor as taught by Morishita by coupling the motor via the coupling to the drive shaft of Miloslav in order to obtain the predictable result of the motor providing the power to operate the scroll members. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 12, John teaches the co-rotating scroll device, wherein the drive shaft (98) transmits torque to each of the first scroll (94+95) and the second scroll (96+97) via a plurality of gears (gears 99 and 100).
In reference to claim 14, John, as modified, teaches the co-rotating scroll device, wherein when the motor operates at a first rotational speed, the first scroll and the second scroll are configured to rotate at a second rotational speed (due to the presence of gear(s)) different than the first rotational speed.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Crum, John, Ishii (evidence reference) and Moroi et al. (US 2003/0017070 – herein after Moroi).
Suzuki remains silent on wherein the motor is liquid cooled.
However, Moroi teaches the compressor system wherein the motor (labelled “drive motor unit” in fig. 1) is liquid cooled (see ¶3, last 4 lines and ¶43).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to cool or radiate heat from the motor in the co-rotating scroll device of Suzuki by liquid as taught by Moroi in order to increase the durability/lifetime of the motor because excessive heat can cause damage to the motor, as recognized by Moroi (in ¶3).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over John in view of Crum, Morishita, Ishii (evidence reference) further in view of Neufelder et al. (US 2012/0240847 – herein after Neufelder).
John, as modified, teaches the co-rotating scroll device with the motor (13; of Morishita) being connected to the drive shaft (98; of John) via a coupling (12; of Morishita).
Morishita remains silent on the coupling being a jaw coupling.
However, Neufelder teaches the use of a jaw coupling (120, in fig. 2 and ¶22) between the drive shaft and the driven shaft.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic coupling of Morishita in the modified co-rotating scroll device of John with a jaw coupling as Neufelder in order to obtain the predictable result of transferring the torque from the drive shaft to the driven shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Response to Arguments
The arguments filed October 11, 2021 have been fully considered but they are moot. The amendment to independent claim 11 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 11, in view of newly found references of Crum and Ishii.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746